TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00221-CR



                                Manuel Ruiz Constancio, Appellant

                                                  v.

                                    The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-13-1024-SA, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                   ORDER AND MEMORANDUM OPINION

PER CURIAM

                  Appellant Manuel Ruiz Constancio filed his notice of appeal on April 3, 2014, and

his brief was due on July 28, 2014. This Court notified appellant’s counsel on August 12, 2014 that

his brief was overdue and requested a response by August 22, 2014. To date, appellant’s brief has

not been filed and appellant’s appointed counsel, Ms. Shawntell McKillop, has not responded to this

Court’s notice.

                  The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal, whether he is indigent, and whether his appointed counsel

has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. See id. A record from this hearing, including copies of all findings
and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk of

this Court for filing as a supplemental record no later than September 29, 2014. See Tex. R. App.

P. 38.8(b)(3).



Before Chief Justice Jones, Justices Rose and Goodwin

Abated and Remanded

Filed: August 29, 2014

Do Not Publish




                                               2